DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 5A & 5B are objected to because appear to be low quality scans not suitable for printing and reproduction. When printed, the photographs will become obscured and difficult to interpret. Thus, new corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the submitted drawings are illegible.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang Chinese Publication CN 207766037 U. (It is noted that the Zhang citations are taken from the machine translation, until a translation is obtained.)
	Regarding claim 1, Zhang discloses a wireless charging receiver [fig. 1], comprising: 
a receiving coil [fig. 1, receiving coil 11; par. 95], configured to couple an alternating magnetic field of a transmitting coil of a wireless charging transmitter, to obtain an alternating-current (AC) power supply [pars. 43-44]; 
a receiving chip [fig. 1, rectification circuit 12; pars. 95-97], having an input coupled to the receiving coil and an output coupled to an input of a switched-capacitor conversion chip [fig. 1, rectification circuit 12 has an input connected to 11 and an output connected to buck converting circuit 14], and configured to convert the AC power supply into a first direct-current (DC) power supply [pars. 67 & 95-97]; and 
the switched-capacitor conversion chip [fig. 1, 14; abs.; par. 101, the down conversion circuit can comprise a capacitor], having an output coupled to a battery [fig. 1, 14 has an output connected to the battery, which is also connected to the controller 13; pars. 95 & 97-98], and configured to output a second DC power supply based on the first DC power supply [pars. 95-98; 14 is a down-conversion (buck) circuit thus, receiving as input a first higher DC level and outputs a second lower DC level], and charge the battery based on the second DC power supply [fig. 1, the outputted lower DC level goes to the battery (which is also illustrated as connected to controller 13)], a voltage of the second DC power supply being lower than a voltage of the first DC power supply [pars. 95-98; 14 is a down-conversion (buck) circuit], and a current of the second DC power supply being greater than a current of the first DC power supply [pars. 95-98; 14 is a down-conversion (buck) circuit, the fundamental operation of a buck circuit is to lower the voltage and increase the current].
	Regarding claim 2, Zhang discloses a power management chip (PMIC) [fig. 5;  pars. 95 & 97-98; controller 13], wherein:
the switched-capacitor conversion chip comprises a first-stage switched-capacitor conversion chip and a second-stage switched-capacitor conversion chip [fig. 5;  pars. 95 & 97-98; the conversion circuit can include a first stage 14 and a second stage 15]; 
an input of the first-stage switched-capacitor conversion chip is coupled to the receiving chip [fig. 5, 14 is connected to 12], an output of the first-stage switched-capacitor conversion chip is coupled to an input of the second-stage switched-capacitor conversion chip and an input of the power management chip [fig. 5, 14 outputs to 15 as well as 13 through the battery; par. 95-98 & 140-145], and an output of the second-stage switched-capacitor conversion chip and an output of the power management chip are coupled to the battery [fig. 5, par. 95-98 & 140-145; 15 outputs to the battery, the battery is connected to the output of 13 via the 14 and 15]
the first-stage switched-capacitor conversion chip is configured to output a third DC power supply based on the first DC power supply, a voltage of the third DC power supply being lower than a voltage of the first DC power supply, and a current of the third DC power supply being greater than a current of the first DC power supply [pars. 95-101 & 140-145; 14 is a down-conversion buck converter, that lowers the voltage it receives and increases the current]
the second-stage switched-capacitor conversion chip is configured to output the second DC power supply based on the third DC power supply, and charge the battery with a first current based on the second DC power supply, a voltage of the second DC power supply being lower than a voltage of the third DC power supply, and a current of the second DC power supply being greater than a current of the third DC power supply par. 155, the output voltage of the charge pump circuit 15 is, for example, half the input voltage and the current is twice the input current]; and 
the power management chip is configured to charge the battery with a second current based on the second DC power supply, the second current being lower than the first current [figs. 1 & 5; pars. 95-101, 140-145 & 155; a pre-charge state can be used which uses a current less than a constant-current stage].
Regarding claim 9, Zhang discloses a terminal [fig. 1; par. 7], comprising: 
a wireless charging receiver  [fig. 1], comprising: 
a receiving coil [fig. 1, receiving coil 11; par. 95], configured to couple an alternating magnetic field of a transmitting coil of a wireless charging transmitter, to obtain an alternating-current (AC) power supply [pars. 43-44]; 
a receiving chip [fig. 1, rectification circuit 12; pars. 95-97], having an input coupled to the receiving coil and an output coupled to an input of a switched-capacitor conversion chip [fig. 1, rectification circuit 12 has an input connected to 11 and an output connected to buck converting circuit 14], and configured to convert the AC power supply into a first direct-current (DC) power supply [pars. 67 & 95-97]; and 
the switched-capacitor conversion chip [fig. 1, 14; abs.; par. 101, the down conversion circuit can comprise a capacitor], having an output coupled to a battery [fig. 1, 14 has an output connected to the battery, which is also connected to the controller 13; pars. 95 & 97-98], and configured to output a second DC power supply based on the first DC power supply [pars. 95-98; 14 is a down-conversion (buck) circuit thus, receiving as input a first higher DC level and outputs a second lower DC level], and charge the battery based on the second DC power supply [fig. 1, the outputted lower DC level goes to the battery (which is also illustrated as connected to controller 13)], a voltage of the second DC power supply being lower than a voltage of the first DC power supply [pars. 95-98; 14 is a down-conversion (buck) circuit], and a current of the second DC power supply being greater than a current of the first DC power supply [pars. 95-98; 14 is a down-conversion (buck) circuit, the fundamental operation of a buck circuit is to lower the voltage and increase the current].
Regarding claim 10, Zhang discloses wherein the wireless charging receiver comprises a power management chip (PMIC) [fig. 5;  pars. 95 & 97-98; controller 13], wherein: 
the switched-capacitor conversion chip comprises a first-stage switched-capacitor conversion chip and a second-stage switched-capacitor conversion chip [fig. (
5;  pars. 95 & 97-98; the conversion circuit can include a first stage 14 and a second stage 15]; 
an input of the first-stage switched-capacitor conversion chip is coupled to the receiving chip [fig. 5, 14 is connected to 12], an output of the first-stage switched-capacitor conversion chip is coupled to an input of the second-stage switched-capacitor conversion chip and an input of the power management chip [fig. 5, 14 outputs to 15 as well as 13 through the battery; par. 95-98 & 140-145], and an output of the second-stage switched-capacitor conversion chip and an output of the power management chip are coupled to the battery [fig. 5, par. 95-98 & 140-145; 15 outputs to the battery, the battery is connected to the output of 13 via the 14 and 15]
the first-stage switched-capacitor conversion chip is configured to output a third DC power supply based on the first DC power supply, a voltage of the third DC power supply being lower than a voltage of the first DC power supply, and a current of the third DC power supply being greater than a current of the first DC power supply [pars. 95-101 & 140-145; 14 is a down-conversion buck converter, that lowers the voltage it receives and increases the current]
the second-stage switched-capacitor conversion chip is configured to output the second DC power supply based on the third DC power supply, and charge the battery with a first current based on the second DC power supply, a voltage of the second DC power supply being lower than a voltage of the third DC power supply, and a current of the second DC power supply being greater than a current of the third DC power supply par. 155, the output voltage of the charge pump circuit 15 is, for example, half the input voltage and the current is twice the input current]; and 
the power management chip is configured to charge the battery with a second current based on the second DC power supply, the second current being lower than the first current [figs. 1 & 5; pars. 95-101, 140-145 & 155; a pre-charge state can be used which uses a current less than a constant-current stage].
Regarding claim 15, Zhang discloses a charging system [fig. 1; pars. 7, 9 & 206], comprising: 
a wireless charging transmitter [par. 206]; 
a battery [fig. 1, 14 has an output connected to the battery, which is also connected to the controller 13; pars. 95 & 97-98]; and 
a wireless charging receiver  [fig. 1], comprising: 
a receiving coil [fig. 1, receiving coil 11; par. 95], configured to couple an alternating magnetic field of a transmitting coil of a wireless charging transmitter, to obtain an alternating-current (AC) power supply [pars. 43-44]; 
a receiving chip [fig. 1, rectification circuit 12; pars. 95-97], having an input coupled to the receiving coil and an output coupled to an input of a switched-capacitor conversion chip [fig. 1, rectification circuit 12 has an input connected to 11 and an output connected to buck converting circuit 14], and configured to convert the AC power supply into a first direct-current (DC) power supply [pars. 67 & 95-97]; and 
the switched-capacitor conversion chip [fig. 1, 14; abs.; par. 101, the down conversion circuit can comprise a capacitor], having an output coupled to a battery [fig. 1, 14 has an output connected to the battery, which is also connected to the controller 13; pars. 95 & 97-98], and configured to output a second DC power supply based on the first DC power supply [pars. 95-98; 14 is a down-conversion (buck) circuit thus, receiving as input a first higher DC level and outputs a second lower DC level], and charge the battery based on the second DC power supply [fig. 1, the outputted lower DC level goes to the battery (which is also illustrated as connected to controller 13)], a voltage of the second DC power supply being lower than a voltage of the first DC power supply [pars. 95-98; 14 is a down-conversion (buck) circuit], and a current of the second DC power supply being greater than a current of the first DC power supply [pars. 95-98; 14 is a down-conversion (buck) circuit, the fundamental operation of a buck circuit is to lower the voltage and increase the current].
Regarding claim 16, Zhang discloses a power management chip (PMIC) [fig. 5;  pars. 95 & 97-98; controller 13], wherein:
the switched-capacitor conversion chip comprises a first-stage switched-capacitor conversion chip and a second-stage switched-capacitor conversion chip [fig. 5;  pars. 95 & 97-98; the conversion circuit can include a first stage 14 and a second stage 15]; 
an input of the first-stage switched-capacitor conversion chip is coupled to the receiving chip [fig. 5, 14 is connected to 12], an output of the first-stage switched-capacitor conversion chip is coupled to an input of the second-stage switched-capacitor conversion chip and an input of the power management chip [fig. 5, 14 outputs to 15 as well as 13 through the battery; par. 95-98 & 140-145], and an output of the second-stage switched-capacitor conversion chip and an output of the power management chip are coupled to the battery [fig. 5, par. 95-98 & 140-145; 15 outputs to the battery, the battery is connected to the output of 13 via the 14 and 15]
the first-stage switched-capacitor conversion chip is configured to output a third DC power supply based on the first DC power supply, a voltage of the third DC power supply being lower than a voltage of the first DC power supply, and a current of the third DC power supply being greater than a current of the first DC power supply [pars. 95-101 & 140-145; 14 is a down-conversion buck converter, that lowers the voltage it receives and increases the current]
the second-stage switched-capacitor conversion chip is configured to output the second DC power supply based on the third DC power supply, and charge the battery with a first current based on the second DC power supply, a voltage of the second DC power supply being lower than a voltage of the third DC power supply, and a current of the second DC power supply being greater than a current of the third DC power supply par. 155, the output voltage of the charge pump circuit 15 is, for example, half the input voltage and the current is twice the input current]; and 
the power management chip is configured to charge the battery with a second current based on the second DC power supply, the second current being lower than the first current [figs. 1 & 5; pars. 95-101, 140-145 & 155; a pre-charge state can be used which uses a current less than a constant-current stage].

Allowable Subject Matter
Claims 3-8, 11-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 3, the following is an examiner's statement of reasons for the indication of allowable subject matter: the prior art fails to further teach or suggest “wherein the switched-capacitor conversion chip is configured to detect a path current, and enter into a current limiting mode in response to the path current being greater than or equal to a sum of a current threshold and a first current deviation, the first current deviation being greater than or equal to 0, and lower than the current threshold” in combination with all the other elements recited in claim 1.
Claims 4-8, being dependent on claim 3, would be allowable for the same reasons as claim 3. 
	With respect to claim 11, the following is an examiner's statement of reasons for the indication of allowable subject matter: the prior art fails to further teach or suggest “wherein: the switched-capacitor conversion chip is configured to detect a path current, and enter into a current limiting mode in response to the path current being greater than or equal to a sum of a current threshold and a first current deviation, the first current deviation being greater than or equal to 0, and lower than the current threshold; the processor is configured to output a first control instruction for adjusting the current threshold according to a path current expected presently; and the switched-capacitor conversion chip is configured to adjust the current threshold according to the first control instruction” in combination with all the other elements recited in claim 9.
Claims 12-14 and 20, being dependent on claim 9, would be allowable for the same reasons as claim 9. 
	With respect to claim 17, the following is an examiner's statement of reasons for the indication of allowable subject matter: the prior art fails to further teach or suggest “wherein: the switched-capacitor conversion chip is configured to detect a path current, and enter into a current limiting mode in response to the path current being greater than or equal to a sum of a current threshold and a first current deviation, the first current deviation being greater than or equal to 0, and lower than the current threshold; the processor is configured to output a first control instruction for adjusting the current threshold according to a path current expected presently; and the switched-capacitor conversion chip is configured to adjust the current threshold according to the first control instruction” in combination with all the other elements recited in claim 15.
Claims 18-19, being dependent on claim 17, would be allowable for the same reasons as claim 17. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Maalouf et al. US PGPUB 2018/0076635 discloses a switched-capacitor conversion circuit for a battery charging system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859